 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page11ofof35
                                                                    35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page22ofof35
                                                                    35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page33ofof35
                                                                    35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page44ofof35
                                                                    35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page55ofof35
                                                                    35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page66ofof35
                                                                    35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page77ofof35
                                                                    35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page88ofof35
                                                                    35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page99ofof35
                                                                    35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page10
                                                              10ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page11
                                                              11ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page12
                                                              12ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page13
                                                              13ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page14
                                                              14ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page15
                                                              15ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page16
                                                              16ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page17
                                                              17ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page18
                                                              18ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page19
                                                              19ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page20
                                                              20ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page21
                                                              21ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page22
                                                              22ofof35
                                                                     35
Case 3:19-cv-00196-MMD-WGC Document
ase 3:19-cv-00196-MMD-WGC   Document1-1
                                     4 Filed
                                        Filed03/27/20
                                              04/12/19 Page
                                                        Page23
                                                             23ofof3
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page24
                                                              24ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page25
                                                              25ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page26
                                                              26ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page27
                                                              27ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page28
                                                              28ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page29
                                                              29ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page30
                                                              30ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page31
                                                              31ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page32
                                                              32ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page33
                                                              33ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page34
                                                              34ofof35
                                                                     35
 Case3:19-cv-00196-MMD-WGC
Case  3:19-cv-00196-MMD-WGC Document
                             Document1-1
                                      4 Filed
                                         Filed03/27/20
                                               04/12/19 Page
                                                         Page35
                                                              35ofof35
                                                                     35
